Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application contains claims directed to the following patentably distinct species:
Species l: Figs. 11-18 — attachment member 98 coupled to a moveable member 96 to create a
coupling structure 170 having a one-touch operation without a slotted portion;
Species Il: Figs. 19-21 — attachment member 98A couples to a moveable member 96 to create a
coupling structure 170A having a one-touch operation with a slotted portion;
Species Ill: Figs. 22-25 — attachment member 212 couples to a moveable member 96 having an
engagement hold 214 to create a coupling structure 210 without a slotted portion;
Species IV: Figs. 26-27 — attachment member 234 having slotting grooves 237 couples to a
moveable member 96 having an engagement hole 214 to create a coupling structure 232;
Species V: Figs 28-29 — attachment member 244 having a C-like shape couples to a movable
member 242 having a cylindrical body to create a coupling structure 240.
The species are independent or distinct because each species recites mutually exclusive
characteristics of the proximal end of the endoscopic system. In addition, these species are not obvious
variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping
of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if
no generic claim is finally held to be allowable. Currently, claims 1, 2, and 11-15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth
above because at least the following reason(s) apply:
The species define alternate constructions of an endoscope having distinctly different

between embodiments having multiple configurations of the coupling structure to include but not limited to, one-touch operation without a slotted portion, one-touch operation with a slotted portion,
an attachment member having a c-like shape, a moveable body having a cylindrical body, etc. Each of
the features within the various embodiments would required independent search and examination
considerations, including distinct classification and text search. Therefore, the patentably indistinct
species have acquired a separate status in the art in view of their different classifications such as but not
limited to A61B/00098, A61B1/00133, A61B1/00098, A61B1/00087, A61B1/0052 A61B1/00128,
A61B1/00066, A61B1/0014, A61B1/0051, A61B2034/301, A61B1/0055, A61B2017/003, A61B1/01,
A61BIO/04, A61B1/012, A61B1/045, A61B1/00121, A61B1/00156, A61B1/053, A61B2017/00469,
A61B17/2909, A61B2090/701, A61B2017/0046, A61B1/00002, A61B2034/715, A61B2018/141,
A61B1/0056, A61B2017/3405, etc. and the patentably indistinct species require a different field of text
search (e.g. searching different classes/subclasses or electronic resources, or employing different search
strategies or search queries) that focus on varying configurations of the coupling structure on the
proximal end of the endoscope.
Examiner did not make a telephone call to Applicant seeking a provisional election, due to an
improper phone number listed in the contact section of the application.
Applicant is advised that the reply to this requirement to be complete must include (i) an
election of a species to be examined even though the requirement may be traversed (37 CFR 1.143)
and (ii) identification of the claims encompassing the elected species or grouping of patentably
indistinct species, including any claims subsequently added. An argument that a claim is allowable or
that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election
must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in

Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are
added after the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct
species from which election is required, are not patentably distinct, applicant should submit evidence or
identify such evidence now of record showing them to be obvious variants or clearly admit on the
record that this is the case. In either instance, if the examiner finds one of the species unpatentable over
the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to
additional species which depend from or otherwise require all the limitations of an allowable generic
claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner
can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,

application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.






/MEGAN ELIZABETH MONAHAN/
Examiner, Art Unit 3795
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795